TYSON, J.
The hill in this cause was filed by Mrs. Haney, who was the wife of the intestate I-Ianey, against the ‘administrator of ins estate and his heirs at law, to enforce a resulting trust in a certain piece of land therein described. The hill was amended by the substitution of another, and it is the •averments of the latter upon demurrer we are to review on this appeal.
The ease as made by the amended hill is this: Complainant and the intestate were intermarried in 1863 and so continued in this relation until his death in 1895. Prior to her marriage she 'became entitled to certain moneys, by inheritance and -as legatee, which were collected by her husband and used by him in the purchase of this land, in 1866. That she and her husband went into the possession of the land, residing on it with their children until his death, since which time she has been and is now in the possession of it. During the entire period of their married life the husband disclaimed any ownership of the land, affirming at all times that it was purchased with her money and was her property. The deed to the land as shown by a ce;r-tified copy thereof, made an exhibit to the bill, was executed on the 13th day of December, 1876, and was recorded October 15, 1880, and conveys the title to the land to the husband. The complainant avers her ignorance of the fact that her husband had taken the title in his own name and alleges that this fact did not come to her knowledge until shortly before or just after his death. That as her 'husband had always declared that the land 'was hers, and not his, she supposed that tin title was in her name.
At the date of the alleged use. of complainant’s money by her husband in the purchase of the laud, it was hers and not. his. He was lieu trustee, and as such had the right- to collect it, and to invest it for her benefit, (Code of 1852, § 1983); and the relation of trustee and cestui *624que trust •continued under our statutory system, until the adoption of the act of February 28, 1887.—Acts, 1886-87, p. 80; Code of 1876, §§ 2704, et aeq. It is not, however, to he supposed, simply because of the existence of this relation and the use of the money of the vestid que trust by the trustee, where the conveyance talcen makes no mention of tin, trust, that an express trust arises; nor is the principle here involved entirely analogous to the one applicable to cases where no trust relation exists between the parties. As 'for example, where A furnishes the funds to B, who- purchases and takes title in his own name, instead of in A’s. In that claws of cases a resulting trust has its origin solely in the facts that the purchase money of land is paid or advanced by one person at the time of the purchase and the title is taken in the name of another. It is founded on the presumption that he who pays the purchase money intends to become the owner of the land, and, therefore, presupposes the authorized use of the money of him who asserts the-trust and is implied independent of any fraud or of any fiduciary relation between the person who pays the money and him in whose name the title is taken, although the -mere existence of siicli relation will not prevent the implication of such a trust. But the presumption of such intent does not arise unless the purchase money -was paid before or at the time of the purchase, and hence it is universally held that the trust must have been coeval with the result from the original transaction or it cannot exist at all. If the payment i*s not made before or at the time of the purchase no equity is conferred upon him whose money is used to have a trust of this character declared in his favor.—Preston v. McMillan, 58 Ala. 84; Lehman v. Lewis, 62 Ala. 129; Tilford v. Torrey, 53 Ala. 120. Where, however, a trustee, as was the case here, employs the money of his cestui que trust in the purchase of lands, taking title in his own name in violation of his trust, such a trust originates in the right to pursue the trust fund through its various transmutations into 'a new investment, and it is immaterial whether the money of the cestui que trust was used at *625tlie time oí or before tbe purchase or subsequently thereto. If the cestui que trust authorizes the transaction or subsequently 'ratifies and adopts it, the incidents of the trust, and the facts necessary in law to create it, do not differ in any respect from those of a simple resulting trust.—Thames v. Rembert, 61 Ala. 340; Whaley v. Whaley, 71 Ala. 159; Long v. King, 117 Ala. 423. It is not indispensible, however, that the whole of the purchase money should have been paid out of the funds belonging to the complainant. If any portion of it was her money, a resulting trust arises in her favor to the extent of the sum so used.—Beadle v. Seat, 102 Ala. 532; Shelby v. Tardy, 84 Ala. 327; Anthe v. Heide, 85 Ala. 236.
'The equity here sought to be enforced, is one which arises by operation of law, and is in nowise dependent upon a contract, and, therefore, not within the influence of the statute of frauds, and may be established by parol. — 3 Brick. Dig., 785, § 47. It arose, as we have said, when complainant’s money was used by her husband in. purchasing the land and the deed to him became operative, irrespective of any promise he may have made to have the title made to her. His promise, if one had been made, cannot be enforced, and we do not understand that the bill is predicated upon any such supposed right.
The important question presented 'by the demurrers, are, has complainant been guilty of laches in enforcing her equity, and is her right to do so barred by the statute of limitations of twenty years? “Staleness or laches is founded upon acquiescence in the assertion of adverse rights and unreasonable delay on coiupMnant’s. part in not asserting her own to the prejudice of the adverse party.”—Treadwell v. Torbert, 122 Ala. 300; Montgomery Light & Power Co. v. Lahey, 121 Ala. 136 Ashurst v. Peck, 101 Ala. 499; Shorter v. Smith, 56 A la.. 208; Gilmer v. Morris, 80 Ala. 78; 1 Pom. Eq. Jur., § 419; 12 Am. & Eng. Ency. Law, 533.
Acquiescence involves knowledge, either actual or imputable, of the assertion of an adverse right. If there is no assertion of the adverse right, there can, of course; *626be no acquiescence. Tlie averment- is not only that complainant had no knowledge, that the deed to her husband wats made to him; but that lie never asserted -any •ownership of the land. ' On the contrary, he recognized the trust and asserted that the land belonged to her. 15 Am. & Eng. Ency. Law (2d ed.), 1207. They were both in the possession of it and she had the right to rely upon his statement that she was the owner of it, and not he. It cánnot be held, in the face of this statement, when weighed in connection with the relation that existed between them, that she was negligent 'in not inspecting the record of the conveyance for the purpose of ascertaining to whom it was -made. Neither can it be held that she omitted or neglected asserting her equity against him, believing -as she did, and as she had the right to do, that the title was in her or in him as trustee for her. After lulling her into- a sense of security by this statement, it would be unconscionable to permit his representative and heirs at law to take advantage of her inertness in the discovery of the true state of the legal title, and to defeat her in the assertion of her equity within a reasonable time after discovering its existence. — 2 Perry on Trusts, §§ 861, 867. Eor the same reason the statute of limitations can avail the respondents nothing. But aside from this, there is no merit in that defense as against the case made by the amended bill. The case of Brackin v. Newman, 121 Ala. 311, is relied upon by respondents. The facts of that case clearly distinguish it from this. There, the wife knew that the husband had taken the title in his own name and no recognition by him of her equity was shown. Here, there was no knowledge by the wife that the title was in her husband and there was a eon-«tant recognition by him of her equity, as well a® her possession of the land. Here, no hostile claim was asserted by the husband, but a distinct -and unqualified admission by him of her superior right and ownership. Manifestly, on this state of facts, the statute of limitations which is founded upon 'an adverse, hostile claim of ownership, is no defense.—Robinson v. Robinson, 44 Ala. 227; Nettles v. Nettles, 67 Ala. 599; *627Brunson v. Brooks, 68 Ala. 248; Berry v. Wiedman, 40 W. Va. 41; 15 Am. & Eng. Ency. Law (2d ed.), 1207. The principle applicable to this phase of the case is clearly stated in a note in 2 Perry on Trusts (5tli ed.) to section 865 in this language: “When a trust is imposed by law, as in the ease of a resulting trust, the statute begins to run in favor of the 'holder of the legal title against the equitable owner at t'he time of the conveyance, if there is no recognition of the cestuis rights; if his rights are recognized, then at the time when the holder of the legal title begins to hold adversely.”'
The result of the principles we have announced, ‘constrain® us to reverse the decree sustaining the demurrer and motion to dismiss the amended bill for want of equity and to render a decree here overruling them.
Reversed and rendered.